WESTENHAVER, J.
Epitomized Opinion
Plaintiff’s decedent met his death June 28, 1917, while employed by defendant at Akron, Ohio. His beneficiaries were- his widow and two infant children, all of whom at the date of his death were and ever since have been in Austria-Hungary. No administrator was appointed or qualified until peace was officially made and declared, and this action was not commenced, until Oct. 25, 1922. War between U. S. and Austria-Hungary was declared Dec. 17, 1917. The President’s proclamation of peace was issued Nov. 17, 1921, but Congress had in the meanwhile, July 2, 1921, passed a joint resolution declaring the war at an end. A demurrer was-filed to the petition setting up that the statutory period of two years, in which to bring an action, as provided by the Wrongful Death Act of Ohio had expired. Held:
1. As an alien enemy is disabled during war from seeking redress or communicating with this country, war suspends both the right to sue and the remedy under statutes of limitation and wrongful death acts.
2. As an administrator is a mere nominal party, the administrator cannot sue in a wrongful death case for the benefit of alien enemies.
3. The period of war cannot be computed as a part of the two-year limitatiori period under the Wrongful Death Act of Ohio either as against suits brought by alien enemies or the administrator of alien enemies..